DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 27-39 have been examined in this application. Claims 1-26 and 40-51 were canceled in a preliminary amendment on 9/27/2021. This communication is the first action on the merits. 

Information Disclosure Statement
The Information Disclosure Statements filed 10/13/2021 through 7/22/2022 have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation “the recipient user access device.” This limitation lacks sufficient antecedent basis in the claims, rendering the claim indefinite because it is unclear if “the recipient user access device” was intended to recite “the first entity user access device” or if it is intended to be a new device not previously recited in the claims. 
Claims 28-34 are also rejected under § 112(b) as they depend from claim 27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 30-31, 35, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al. (Waris) in view of US 20120216252 A1 to Skaaksrud et al. (Skaaksrud), and further in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez). 

Claim 27: Waris teaches: 
A method for multi-entity management of an ID node deployed with an item to be shipped in a wireless node network (Waris: ¶ 0026-0027; also see abstract), comprising: 
executing a program module of code on a first entity user access device (Waris: ¶ 0037 “The personal devices 110 can be configured to provide access to the system and method by individual users and allow the users to conveniently and securely perform operations with the packages 140. The personal devices 110 can include, for example, a processor, a data storage device”) to enable operation of the first entity user access device as a master node that is operative to communicate directly with a server over a first communication path (Waris: Fig. 1a showing connection between server and sender device; at least ¶ 0047-0049 showing server communicates information sender’s device) and separately communicate with the ID node over a second communication path (Waris: Fig. 1A-1B and ¶ 0046 showing PCD communicates with sender through separate communication path), 
the ID node being operative to communicate directly with the first entity user access device over the second communication path (Waris: ¶ 0047-0049 showing PCD and sender device exchanging data; also see ¶ 0083 showing PCD connecting to sender device via Bluetooth) but unable to directly communicate with the server (Waris: Figs. 1A-1B showing the PCD does not communicate directly with the transport management system (TMS)); 

With respect to the limitation: 
transmitting a request to the server from the first entity user access device, the request being for an authorization to associate with the ID node and an initial privilege related to data to be collected by the ID node; 
receiving the authorization and the initial privilege from the server; 
Waris teaches a package control device, i.e. PCD in communication with a user access device (Waris: ¶ 0047-0049) but does not explicitly teach the user device requesting authorization to associate with the ID node and a privilege related to data collected by the ID node. However, Skaaksrud teaches transmitting a request to a server responsive to a request from a user device, the request being for the user device to connect with a sensor device and access sensor-collectable data from the sensor device (Skaaksrud: ¶ 0038 and ¶ 0057-0061), and receiving the authorization to pair with the sensor device and access the sensor data from the server (Skaaksrud: ¶ 0038, ¶0057-0061). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the request for and granting of access to connect and receive the sensor data from the sensor device of Skaaksrud in the tracking system of Waris with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to ensure that any requesting device seeking the collected information is properly authenticated as having permission” (Skaaksrud: ¶ 0027). 

Examiner’s Note: Under the broadest reasonable interpretation, the limitation does not recite “transmitting a request to the server by the first entity user access device,” and thus the teachings of Skaaksrud read on the “transmitting” limitation above. 

With respect to the limitation: 
associating the first entity user access device with the ID node by generating first association data on the ID node, the first association data reflecting a logical pairing of the ID node and the recipient user access device; 
Waris teaches associating the ID node with a first entity user access device (Waris: ¶ 0038 sender personal device; ¶ 0046 networking connecting personal devices with the PCD located on package as shown in Fig. 1A and ¶ 0034), but Waris/Skaaksrud do not explicitly teach that the association occurs via generating first association data on the ID node reflecting a logical pairing of the ID node and the recipient user access device.  However, Gutierrez teaches that devices may be connected to a tracking device analogous to the “ID node” when they are within range, e.g. via Bluetooth (Gutierrez: ¶ 0030-0032, ¶ 0051) by matching an authentication sequence generated by both the tag and connecting user devices in order to authorize connecting user devices and enter a connected state with the tag (Gutierrez: ¶ 0074-0075, ¶ 0059). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the pairing process between a user device and a tracking tag as taught by Gutierrez in the device communication/tracking system of Waris/Skaaksrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so with the motivation to “provide a fast, easy, and effective system for tracking objects” (Gutierrez: ¶ 0002). 

Waris, as modified above, further teaches:
receiving, by the first entity user access device, data collected by the ID node if authorized by the initial privilege (Waris: ¶ 0048-0049 servers sends transport instructions, security information, and other information to the sender’s device, with ¶ 0049 in particular showing “the sender's device 117 retrieves from the PCD 150 any suitable data stored in the PCD 150 related to previous transport operations”; also see Fig. 3A (330)-(340) and ¶ 0059-0060); and 
managing the data collected by the ID node (Waris: ¶ 0049 showing “In step 250, the sender's device 117 retrieves from the PCD 150 any suitable data stored in the PCD 150 related to previous transport operations. In step 260, the sender's device 117 sends to the PCD 150 the new transport instructions. In step 270, the PCD 150 attached to the package 140 authenticates and authorizes the transporter to pick up the package 140 by communicating security information with the transporter's device 118, and stores pick-up event data for uploading to the server 180” which at least reads on managing data collected by the ID node)

Claim 30: Waris/Skaaksrud/Gutierrez teach claim 27. With respect to the following limitation, Waris does not explicitly teach, however, Skaaksrud teaches:
receiving, by the first entity user access device, a location of the ID node (Skaaksrud: ¶ 0023, ¶ 0042-0045 showing collected sensor data includes location of the sensor; see ¶ 0039, ¶ 0063 showing sensor data if provided to the requesting user device) if authorized by the initial privilege (Skaaksrud: ¶ 0038, ¶ 0057-0061 showing permission granted to requesting user device to access the data on the sensor device)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving the sensor data including a location of the sensor device from the sensor device of Skaaksrud in the tracking system of Waris/Skaaksrud/Gutierrez with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the rejection of claim 27 above. 

Claim 31: Waris/Skaaksrud/Gutierrez teach claim 27. With respect to the following limitation, Waris does not explicitly teach, however, Skaaksrud teaches:
receiving, by the first entity user access device, a tracking update on the ID node (Skaaksrud: ¶ 0042-0045, ¶ 0032-0033 showing the sensor data includes updates to both tracked environmental data and location data; ¶ 0039, ¶ 0063 showing sensor data if provided to the requesting user device) if authorized by the initial privilege (Skaaksrud: ¶ 0038, ¶ 0057-0061 showing permission granted to host device to access the data on the sensor device)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving the sensor data including updates to tracked location and environmental data of the sensor device from the sensor device of Skaaksrud in the tracking system of Waris/Skaaksrud/Gutierrez with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the rejection of claim 27 above. 

Claim 35: Waris teaches:
A method for multi-entity management of an ID node deployed with an item to be shipped in a wireless node network (Waris: ¶ 0026-0027; also see abstract), comprising: 
executing a program module of code on a recipient entity user access device (Waris: ¶ 0037 “The personal devices 110 can be configured to provide access to the system and method by individual users and allow the users to conveniently and securely perform operations with the packages 140. The personal devices 110 can include, for example, a processor, a data storage device”) to enable operation of the recipient entity user access device as a master node that is operative to communicate directly with a server over a first communication path (Waris: Fig. 1A, ¶ 0034, ¶ 0049 showing connection between recipient device and server) and separately communicate with the ID node over a second communication path (Waris: Fig. 1A, ¶ 0034 and ¶ 0049 showing communications path between recipient device and package control device on the package), 
the ID node being operative to communicate directly with the recipient entity user access device over the second communication path (Waris: ¶ 0049 showing PCD and recipient device exchanging data; also see ¶ 0083-0084 showing PCD connecting to recipient device via Bluetooth) but unable to directly communicate with the server (Waris: Figs. 1A-1B showing the PCD does not communicate directly with the transport management system (TMS));

With respect to the limitation: 
transmitting a request to the server from the recipient user access device, the request being for an authorization to associate with the ID node and a destination privilege related to data to be collected by the ID node, 
 receiving the authorization and the destination privilege from the server; 
Waris teaches a package control device, i.e. PCD in communication with a user access device of a recipient (Waris: ¶ 0047-0049) but does not explicitly teach the user device requesting authorization to associate with the ID node and a privilege related to data collected by the ID node. However, Skaaksrud teaches transmitting a request to a server responsive to a request from a user device, the request being for the user device to connect with a sensor device and access sensor-collectable data from the sensor device (Skaaksrud: ¶ 0038 and ¶ 0057-0061), and receiving the authorization to pair with the sensor device and access the sensor data from the server (Skaaksrud: ¶ 0038, ¶0057-0061). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the request for and granting of access to connect and receive the sensor data from the sensor device of Skaaksrud in the tracking system of Waris with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to ensure that any requesting device seeking the collected information is properly authenticated as having permission” (Skaaksrud: ¶ 0027). 

Examiner’s Note: Under the broadest reasonable interpretation, the limitation does not recite “transmitting a request to the server by the recipient user access device,” and thus the teachings of Skaaksrud read on the “transmitting” limitation above. 

Waris, as modified above (such that the privilege comes from an authorization by the server as per Skaaksrud), further teaches: 
wherein the destination privilege allows the recipient user access device to access data collected by the ID node from the ID node over the second communication path (Waris: ¶ 0049, ¶ 0083-0084 showing authentication connection between the recipient device and the PCD device in order to exchange data);

With respect to the limitation: 
associating the recipient user access device with the ID node by generating first association data on the ID node, the first association data reflecting a logical pairing of the ID node and the recipient user access device; and 
Waris teaches associating the recipient user access device with the ID node (Waris: ¶ 0049, Fig. 3A step 380 showing recipient’s device communicates with the PCD), but Waris/Skaaksrud do not appear to teach generation associated data on the ID node reflecting a logical pairing of the ID node and recipient user device. However, Gutierrez teaches that devices may be connected to a tracking device analogous to the “ID node” when they are within range, e.g. via Bluetooth (Gutierrez: ¶ 0030-0032, ¶ 0051) by matching an authentication sequence generated by both the tag and connecting user devices in order to authorize connecting user devices and enter a connected state with the tag (Gutierrez: ¶ 0074-0075, ¶ 0059). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the pairing process between a user device and a tracking tag as taught by Gutierrez in the device communication/tracking system of Waris/Skaaksrud, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so with the motivation to “provide a fast, easy, and effective system for tracking objects” (Gutierrez: ¶ 0002). 

Waris, as modified above, further teaches: 
receiving, by the recipient user access device, data collected by the ID node if authorized by the destination privilege (Waris: ¶ 0049, Fig. 3A (380)-(390) and ¶ 0063-0064, ¶ 0098-0099 showing recipient user device received data from the PCD device)

Claim 38: Waris/Skaaksrud/Gutierrez teach claim 35. Waris, as modified above, further teaches:  
wherein the destination privilege allows the data collected by the ID node to be uploaded by the recipient user access device to the server over the first communication path (Waris: ¶ 0098-0099 showing data communicated to the recipient device is communicated to the server by the recipient device)

Claim 39: Waris/Skaaksrud/Gutierrez teach claim 35. With respect to the following limitation, Waris does not explicitly teach, however, Skaaksrud teaches: 
wherein management of the data collected by the ID node is limited to the server if the data collected by the ID node is not authorized to be received by the recipient user access device under the destination privilege (Skaaksrud: ¶ 0056, ¶ 0062, ¶ 0066-0068, ¶ 0070, ¶ 0073 showing prohibiting access to the data collected by the sensor device; also see ¶ 0031, ¶ 0039-0041, ¶ 0068-0071 showing sensor-data host 112 which stores/manages sensor data)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included limiting, by the server, the sharing of the data is the recipient device is not authorized to access the data of the sensor device of Skaaksrud in the tracking system of Waris with a reasonable expectation of success of arriving at the claimed invention, for the same reasons mentioned in the rejection of claim 35 above. 

Claims 28-29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al. (Waris) in view of US 20120216252 A1 to Skaaksrud et al. (Skaaksrud), and further in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), and even further in view of US 20060220840 A1 to Culpepper et al. (Culpepper). 

Claim 28: Waris/Skaaksrud/Gutierrez teach claim 27. With respect to the limitation: 
wherein the initial privilege comprises a paid privilege 
Waris teaches accessing data from the PCD device as shown in claim 27 above, but Waris/Skaaksrud/Gutierrez do not explicitly teach that the privilege to access the data is paid. However, Culpepper teaches a paid subscription to a service provider (Culpepper: ¶ 0048) for a tracking service for receiving the location of tracking devices (Culpepper: ¶ 0052, ¶ 0010-0014). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching the tracking privilege being a paid privilege as taught by Culpepper in the system of Waris/Skaaksrud/Gutierrez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 29: Waris/Skaaksrud/Gutierrez teach claim 27. With respect to the limitation: 
wherein the initial privilege comprises a paid privilege for access to the data collected by the ID node
Waris teaches accessing data from the PCD device as shown in claim 27 above, but Waris/Skaaksrud/Gutierrez do not explicitly teach that the privilege to access the data is a paid privilege for access to the data of the ID node. However, Culpepper teaches a paid subscription to a service provider (Culpepper: ¶ 0048) for a tracking service for receiving the location of tracking devices (Culpepper: ¶ 0052, ¶ 0010-0014). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching the tracking privilege being a paid privilege as taught by Culpepper in the system of Waris/Skaaksrud/Gutierrez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 36: Waris/Skaaksrud/Gutierrez teach claim 35. With respect to the limitation: 
wherein the destination privilege comprises a paid privilege
Waris teaches that security information is communicated to the recipient device and the recipient may then access data from the PCD (Waris: ¶ 0049), and that compensation may be provided for the shipping service (Waris: ¶ 0094-0095), but Waris, Skaaskrud/Gutierrez do not explicitly teach the privilege comprises a paid privilege. However, Culpepper teaches a paid subscription to a service provider (Culpepper: ¶ 0048) for a tracking service for receiving the location of tracking devices (Culpepper: ¶ 0052, ¶ 0010-0014). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching the tracking privilege being a paid privilege as taught by Culpepper in the system of Waris/Skaaksrud/Gutierrez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al. (Waris) in view of US 20120216252 A1 to Skaaksrud et al. (Skaaksrud), and further in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), and even further in view of US 20140006964 A1 to Pan. 

Claim 32: Waris/Skaaksrud/Gutierrez teach claim 27. With respect to the limitation: 
wherein the managing step further comprises managing where the data collected by the ID node is maintained in accordance with the initial privilege
Waris, as seen in the rejection of claim 27 above, teaches managing the data collected by the ID node (Waris: ¶ 0049) – but Waris/Skaaksrud/Gutierrez do not explicitly teach managing where the data collected by the ID node is maintained in accordance with a privilege. However, Pan teaches that a user device may have the ability to manage where data filed from another device are stored, such as in cloud servers, or on the storage of other devices (Pan: ¶ 0036-0037, ¶ 0046-0047; ¶ 0033 showing users buy or lease storage capacity, i.e. a privilege). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the ability to manage where data files from another device are stored via a first user device as taught by Pan in the device communication system of Waris/Skaaskrud/Gutierrez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 33: Waris/Skaaksrud/Gutierrez/Pan teach claim 32. Waris, as modified above, further teaches: 
wherein the initial privilege allows the data collected by the ID node to be uploaded by the first entity user access device to the server over the first communication path (Waris: Figs. 1A-1B and ¶ 0047-0049 showing the sender device forwards the information from the PCD device to the server over the communication path between the server device and the server) 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al. (Waris) in view of US 20120216252 A1 to Skaaksrud et al. (Skaaksrud), and further in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), and even further in view of US 20140253297 A1 to Kawaguchi et al. (Kawaguchi). 

Claim 34: Waris/Skaaksrud/Gutierrez teach claim 27. With respect to the limitation: 
wherein the initial privilege no longer authorized the first entity user access device to receive the data collected by the ID node once the ID node associates with a shipping entity master node 
Waris teaches a privilege of a server device, transporter device and a recipient device to access the PCD device upon transfer of ownership/when the devices are within range of the PCD device and a release of liability from the first user (Waris: Fig. 3A and ¶ 0092), but does not explicitly teach that the first entity user access device can no longer access the data. However, Kawaguchi teaches that an entity’s ownership of a tracking/RFID tag’s data expires when there is a change in custody to a new owner (Kawaguchi: ¶ 0068 showing previous ownership expires, also see ¶ 0067-0076 and ¶ 0056-0057). It would have been obvious to one of ordinary skill in the art at the time of the invention to include access to data until ownership expires upon transfer of custody as taught by Kawaguchi in the device communication system of Waris/Skaaksrud/Gutierrez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140279596 A1 to Waris et al. (Waris) in view of US 20120216252 A1 to Skaaksrud et al. (Skaaksrud), and further in view of US 20140073262 A1 to Gutierrez et al. (Gutierrez), and even further in view of US 20150039347 A1 to Sharma. 

Claim 37: Waris/Skaaksrud/Gutierrez teach claim 35. With respect to the limitation: 
wherein the destination privilege comprises a paid privilege to access only a limited portion of the data collected by the ID node
Waris teaches the recipient device may access data from the PCD device which as per Gutierrez is based on pairing/authentication information, but Waris/Skaaksrud/Gutierrez do not explicitly teach the privilege restricts access to only a limited portion of the data collected by the PCD device or that this privilege is paid. However, Skaaksrud teaches that the requesting device may be authenticated to access only a limited portion of the data collected by a sensor device (Skaaksrud: ¶ 0064-0066; ¶ 0064 in particular “requesting device 106 is authenticated for only a subset of the requested sensor-collectable data”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included that the device is authenticated only to access a subset of the data collected by the sensor device of Skaaksrud in the tracking system of Waris/Skaaksrud/Gutierrez with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to ensure that any requesting device seeking the collected information is properly authenticated as having permission” (Skaaksrud: ¶ 0027).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628